

117 HRES 530 IH: Expressing the sense of the House of Representatives that the Department of Homeland Security and all its law enforcement agencies conduct critical operations to keep the United States safe and secure.
U.S. House of Representatives
2021-07-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 530IN THE HOUSE OF REPRESENTATIVESJuly 13, 2021Mrs. McClain (for herself, Mrs. Bice of Oklahoma, Mr. Buchanan, Mr. Budd, Mrs. Cammack, Mr. Duncan, Mr. Gibbs, Ms. Herrell, Mr. Johnson of Ohio, Ms. Mace, Ms. Malliotakis, Mr. McClintock, Mrs. Miller of Illinois, Mrs. Miller-Meeks, Mr. Moore of Alabama, Mr. Norman, Mr. Owens, Ms. Salazar, Mrs. Steel, Mr. Steube, Mr. Valadao, Mrs. Wagner, Mr. Weber of Texas, Mr. Cawthorn, Mr. Banks, Mr. Higgins of Louisiana, Mr. Murphy of North Carolina, Mr. Good of Virginia, Mrs. Greene of Georgia, Mr. Walberg, Mr. Garcia of California, Mr. Palazzo, Ms. Stefanik, Mr. Garbarino, Mr. Bishop of North Carolina, Mr. Cloud, Mr. Hice of Georgia, Mr. Mast, Mr. Reschenthaler, Mrs. Harshbarger, Mr. Bergman, Mr. Huizenga, Mr. Dunn, Mr. Scalise, Mrs. Hartzler, Mr. Katko, Mr. Wenstrup, Mr. Upton, Mr. Biggs, Mr. Guest, and Mr. Sessions) submitted the following resolution; which was referred to the Committee on Homeland SecurityRESOLUTIONExpressing the sense of the House of Representatives that the Department of Homeland Security and all its law enforcement agencies conduct critical operations to keep the United States safe and secure.Whereas the employees of the Department of Homeland Security work constantly to protect our homeland from all threats and have set an example of high standards for every Nation around us;Whereas the Department of Homeland Security was created after the September 11, 2001, terrorist attacks that took the lives of almost 3,000 Americans;Whereas since the creation of the Department of Homeland Security, there has been no major terrorist attack on United States soil;Whereas many Americans employed by these agencies risk their lives to protect United States citizens each day from threats to our Nation;Whereas Immigration and Customs Enforcement officers and agents protect United States citizens from illegal immigration and enforce our immigration laws within the United States;Whereas on an average day, Immigration and Customs Enforcement seizes 4,000 pounds of narcotics, $4.93 million in illicit currency and assets, and manages 3.26 million immigration cases;Whereas Homeland Security Investigations agents are on the front lines defending our Nation and saving individuals from the abhorrent practice of human trafficking;Whereas Customs and Border Protection defends and maintains our borders, prevents criminals from entering our country illegally, and filters through contraband, such as illegal drugs and firearms, being transported over the border and into the United States;Whereas on an average day, Customs and Border Protection processes over 650,000 passengers and pedestrians, conducts $216 million in duties and taxes on imports, and seizes $3.6 million worth of products with intellectual property rights violations;Whereas the agencies within the Department of Homeland Security have found great success in safeguarding our Nation, and anyone who tries to say otherwise has failed to realize the role they play in having a safe and secure Nation;Whereas there have been numerous instances of elected officials claiming that continued funding will undermine trust in law enforcement, and it would be irresponsible for the Federal Government to continue funding this department;Whereas elected officials have been quoted saying the simple answer is to eliminate funding for Customs and Border Protection, Immigration and Customs Enforcement, and their parent organization, the Department of Homeland Security; andWhereas there has been legislation introduced in Congress to dismantle Immigration and Customs Enforcement: Now, therefore, be itThat the House of Representatives recognizes that—(1)the Department of Homeland Security has and will continue to provide essential protection for our country from threats foreign and domestic;(2)these agencies have turned the United States into one of the safest countries in the world today;(3)defunding these essential organizations would be detrimental to the national security of the United States, and these efforts should never be entertained by Congress;(4)rhetoric from elected officials claiming the Department of Homeland Security and its components are harmful are utter falsehoods and are damaging to the United States; and(5)any attempt to undermine the Department of Homeland Security by limiting its resources or changing its legal mandate does nothing but put American citizens in greater danger.